Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered February 14, 2013. The judgment *1120convicted defendant, upon his plea of guilty, of rape in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of rape in the first degree (Penal Law § 130.35 [1]) and, in appeal No. 2, defendant appeals from a judgment convicting him upon his plea of guilty of two counts of rape in the first degree (§ 130.35 [1]). Defendant pleaded guilty to the crimes in one plea proceeding. We reject defendant’s contention in both appeals that his waiver of the right to appeal was invalid. County Court “ ‘made clear that the waiver of the right to appeal was a condition of [the] plea, not a consequence thereof, and the record reflects that defendant understood that the waiver of the right to appeal was separate and distinct from those rights automatically forfeited upon a plea of guilty’ ” (People v Graham, 77 AD3d 1439, 1439 [2010], lv denied 15 NY3d 920 [2010], quoting People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver of the right to appeal encompasses defendant’s further contention in both appeals that the sentence is unduly harsh and severe (see generally Lopez, 6 NY3d at 255-256).
Present — Centra, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.